SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com September 15, 2009 Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 Ladies and Gentlemen: The firm of Seale and Beers, CPAs was previously principal accountant for American Energy Production, Inc. (the "Company") and has reviewed the quarterly financial statements through June 30, 2009. Effective September 11, 2009, the Company dismissed Seale and Beers, CPAs as its principal accountants.We have read the Company's statements included in its Form 8-K dated September 15, 2009, and we agree with such statements contained therein insofar as they relate to our firm. We have no knowledge of the Company’s consultations with their successor auditor, or lack thereof. Sincerely, /s/ Seale and Beers, CPAs Seale and Beers, CPAs September 15, 2009 Seale and Beers, CPAs PCAOB & CPAB Registered Auditors 6, LAS VEGAS, NEVADA 89146 (702) 253-7492 Fax: (702)253-7501
